Citation Nr: 0020055	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1991, including service in Southwest Asia during the Persian 
Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision in March 1998 by the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's headaches have been attributed to known 
clinical diagnoses (avascular and muscle contraction 
headaches) and are not related to any incident or 
manifestation during his active service.

2.  The veteran's symptoms involving the skin have been 
attributed to a known clinical diagnosis (urticaria) and are 
not related to any incident or manifestation during his 
active service.


CONCLUSIONS OF LAW

1.  Headaches are not due to undiagnosed illness and were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991).

2.  A skin disorder is not due to undiagnosed illness and was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below. The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).

The Board finds that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I. Headaches.

The veteran's service medical records are negative for 
complaints or findings of headaches.  On the contrary, in a 
report of medical history in April 1991 for the purpose of 
separation from service, the veteran denied having or having 
had frequent or severe headaches.  Moreover, the report of a 
medical examination conducted at that time does not contain 
any reference to headaches.  

The earliest postservice medical record referring to 
headaches is the report of a VA Persian Gulf war examination 
in June 1996, which shows that the veteran complained of 
recurrent headaches.  The veteran said that he had been in 
the Persian Gulf area from August 1990 to April 1991, and 
that Scud missile exploded near his encampment and that he 
was exposed to smoke from burning oil wells.  Following 
examination, the pertinent diagnosis was recurrent headaches, 
etiology undetermined.  The Board notes that the examiner did 
not offer an opinion linking the disorder to service.  

The veteran submitted several written statements from co-
workers and acquaintances dated in October 1996 to the effect 
that the veteran began to have recurring headaches after his 
separation from service.  At a VA cranial nerves examination 
in November 1996, the veteran stated that he started having 
headaches about 4 years earlier, or in mid- to late-1992.  In 
his current appeal, the veteran contends that postservice 
headaches may have been caused by exposure to various 
elements or substances in the Persian Gulf.  However, the 
Board finds that the statements by the veteran and the other 
persons are not competent evidence linking his postservice 
headaches to his period of active service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons are not qualified to offer an opinion which 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The reports of general medical and skin examination conducted 
by the same VA examiner in October 1996 show that the veteran 
gave a history of being in the Persian Gulf where he was 
exposed to oil fires.  He also said that a chemical alarm 
went off multiple times while he was there.  He also 
recounted holding a vial of yellow powder and being asked to 
take it to headquarters for evaluation; he questioned whether 
it may have held dangerous chemicals.  His current complaints 
included having a headache every day, which started in the 
neck and moved to the front.  The examiner commented that he 
felt that, because the veteran was on the front lines in the 
Gulf war and described an alarm going off periodically and 
also described holding a vial of yellow material, it was 
highly probable that his headaches were due to "Gulf War 
syndrome".  

Subsequent examinations, however, did not relate the 
veteran's postservice headaches to "Gulf War syndrome" or 
to any incident or manifestation during his active service.  
The report of a VA cranial nerves examination in November 
1996 shows that the veteran gave a history of having 
intermittent headaches for four years, or since 1992.  He 
described the headaches as starting out on the left side of 
his head.  He said that the headaches were severe and 
associated with photophobia.  He denied any significant 
nausea, vomiting or phonophobia.  He also said that he had 
tearing of the left eye when he got the headaches.  He said 
that the headaches lasted from 30 to 45 minutes.  He reported 
that he could have one or two headaches everyday, and then 
sometimes went without a headache for one to two weeks.  He 
said that he was unable to do anything when he had his 
headaches.  He denied having any dysphagia, dysarthria or 
visual symptoms.  On examination of the cranial nerves, no 
defects were noted.  The examiner concluded that the veteran 
had avascular headaches which might possibly be cluster 
headaches, and the possibility of migraines could not be 
excluded.  

Similarly, the report of a VA neurological disorders 
examination in December 1997 shows that the veteran gave a 
history of headaches beginning in 1992 or 1993.  He denied 
having any significant problems prior to that time.  He said 
that the headaches occurred intermittently and had not really 
changed much over the past four to five years.  He said that 
the headaches started in the posterior nuchal occipital 
region and then spread over the left temporal region.  He did 
not relate the onset of the headaches to anything in 
particular.  He said that they disappeared after 45 minutes 
or an hour.  Following examination, the diagnosis was mixed 
headaches, primarily muscle contraction headaches with 
occasional suggestion of mild migraine features.  The 
examiner stated that he did not find any direct relationship 
of the headaches to service.  

The Board notes that avascular headaches and muscle 
contraction headaches are diagnosed illnesses.  Thus, service 
connection for headaches as due to undiagnosed illness is not 
established.  Furthermore, the preponderance of the evidence 
shows that the veteran's headaches are not related to 
service.  The evidence clearly shows that the headaches did 
not begin until at least a year after the veteran's 
separation from service, and the 2 VA neurological examiners 
have attributed the headaches to causes other than service; 
one of them specifically opined that the headaches were not 
related to service.  Their findings have greater probative 
value than the opinion of the examiner in October 1996, who 
did not offer any rationale as to how briefly carrying a vial 
of some unknown yellow powder or any other incident in the 
Persian Gulf could have caused the veteran to develop 
headaches more than a year after he had returned to the 
United States.  As that opinion was not based on clinical 
findings or medical science, the Board finds that it is 
entitled to no probative weight.  The Board concludes that 
the veteran's postservice headaches are not related to his 
active duty service, including in the Persian Gulf, and 
entitlement to service connection for headaches is not 
established. 

II. Skin Disorder.

The veteran's service medical records are negative for 
complaints or findings of skin disease.  On the contrary, in 
the report of medical history in April 1991, the veteran 
denied having a history of skin disease.  Moreover, the 
report of a medical examination conducted at that time shows 
that clinical evaluation of the skin was normal.  

The earliest postservice medical treatment record referring 
to a skin disorder is from several years after separation 
from service and is dated in June 1994.  The record shows 
only that the veteran had been experiencing rashes for two 
years.  The Board notes that this history places the date of 
onset of the rashes as having occurred approximately one year 
after his separation from service.

The veteran submitted several written statements from co-
workers and acquaintances dated in October 1996 to the effect 
that the veteran began having recurring rashes after his 
separation from service.  Those lay statements are not, the 
Board finds, sufficient to demonstrate a link between a 
postservice skin disability and the veteran's service.  
Espiritu.  

The report of a VA Persian Gulf war examination in June 1996 
shows that the veteran said that he had been having a 
recurrent diffuse rash on exposed parts of his skin.  He said 
that he had been in the Persian Gulf area from August 1990 to 
April 1991, and that a Scud missile exploded near his 
encampment and that he was exposed to smoke from burning oil 
wells.  Following examination, the pertinent diagnosis was 
recurrent diffuse rash, etiology undetermined.  

The report of VA general medical and skin examinations 
conducted by the same VA examiner in October 1996 show that 
the veteran complained of a skin disorder which burned, 
itched, turned red and spread in seconds.  The distribution 
of the skin disorder was on the stomach, arms, legs and neck.  
It reportedly looked like poison ivy, with macular papular 
and some vesicular lesions as well.  The diagnosis was 
"possible Persian Gulf War related rash".  The examiner 
commented that he felt that because the veteran was on the 
front lines in the Gulf war and described an alarm going off 
periodically and also described holding a vial of yellow 
material, it was highly probable that the rash was due to 
"Gulf War syndrome".

Subsequent examinations, however, have resulted in a 
diagnosis for the veteran's symptoms involving the skin and 
have not related postservice skin symptoms to the veteran's 
service.  The report of a VA skin examination in December 
1997 shows that the veteran gave a history of having skin 
rashes for the previous five years, or since 1992.  He said 
that whenever there was a change in temperature, such as when 
he overheated, the rash would come out.  He said that it was 
mainly on the extremities and he described it as a red 
swelling without scaling, but which was very itchy.  The 
lesions would last a few hours and then go away.  The 
examiner stated that the veteran probably had urticaria with 
angio-edema.  The examiner noted that there were no lesions 
on examination that day, but that the history was very good 
for urticaria.  He reported that he was unable to 
differentiate the cause.  

The veteran's symptoms involving the skin have been 
attributed to a known clinical diagnosis, urticaria, and so 
his postservice skin disorder is not due to an undiagnosed 
illness.  Service connection on the basis of undiagnosed 
illness is thus not established.  The evidence clearly shows 
that the veteran's rashes did not begin until after 
separation from service.  The physician who conducted the 
Persian Gulf war examination in June 1996 did not find that 
the veteran's skin disorder was related to any incident in 
service, but rather reported that the etiology was 
undetermined.  The examiner in December 1996 likewise did not 
attribute the veteran's skin disease to any incident in the 
Persian Gulf.  The Board finds that the opinion of the VA 
examiner in October 1996 lacks probative value, because he or 
she did not offer a rationale as to how briefly carrying a 
vial of yellow powder, or any other claimed incident in the 
Persian Gulf, could cause a skin disorder a year after the 
veteran returned to the United States.  That opinion was not 
based on clinical findings or medical science and thus is 
entitled to no probative weight.  Moreover, the Board notes 
that, at the skin examination in December 1997, he veteran 
gave a history of a rash since 1992 and said that he himself 
was unable to attribute it to anything in particular.  In 
sum, there is no credible or convincing evidence in support 
of the veteran's claim for service connection for a skin 
disorder, and the preponderance of the evidence of record is 
against the claim.  Service connection for a skin disorder is 
not established.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for headaches, to include as due to 
undiagnosed illness, is denied.

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

